Citation Nr: 1614041	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO. 13-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Special Monthly Compensation based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Valerie Metrakos, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service with the United States Air Force from January 1951 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, although due to a change in the Veteran's place of residence, the RO in Muskogee, Oklahoma has assumed original jurisdiction. 

In a June 2012 letter, the Veteran argued that this matter dates to a 2008 claim for an increased rating for service-connected osteochondroma of the cervical spine, which was denied in a December 2009 decision by the Oakland RO. The record indicates that the RO then considered evidence and the Veteran's submissions dating back to August 2007 and construed several other claims. Shortly after issuance of the December 2009 rating decision and within the same month, the  Veteran filed a timely notice of disagreement and a separate claim of entitlement to a total disability evaluation based on individual unemployability, which was granted in a July 2011 rating decision. However, the Veteran's submissions considered since August 2007 also raise his entitlement to special monthly compensation based on the need for the regular aid and attendance of another person. The Board has therefore identified August 2007 as the date of claim for this matter. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

With resolution of the doubt in his favor, effective August 30, 2007 the Veteran requires the aid and attendance of another person to help with activities of daily living including eating and preparing meals, toileting, bathing, and moving about, which he cannot perform without help or supervision due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation at the aid and attendance rate have been approximated since August 30, 2007 and throughout the period on appeal. 38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.

Special Monthly Compensation

The Veteran, who is service-connected for neurologic impairment of the upper and lower extremities, degenerative arthritis and removal of cartridge of the left knee, osteochondroma of the cervical spine, tinnitus, hearing loss, and tension headaches, argues that the combined effect of these disabilities are so severe that he requires the regular aid and attendance of another person, and is entitled to SMC benefits.

Generally speaking, an award of SMC provides for additional levels of compensation above the basic levels of compensation afforded by the schedular rating criteria in 38 C.F.R. Part 4. These additional levels of compensation are awarded for various types of losses or levels of impairment, due solely to service-connected disabilities, and for specific combinations of such impairments. The different types of SMC available are commonly referred to by their alphabetic designations, such as SMC(k), SMC(l), etc., which correspond to the paragraphs of 38 U.S.C.A. § 1114 (West 2014) which provides the statutory authority for SMC benefits. These same paragraphs are codified in VA regulation predominantly at 38 C.F.R. § 3.350(a) - (i).

The Veteran is currently service-connected for those disabilities indicated above, and has been awarded a total disability rating based on individual unemployability, beginning in April 2011. As the Veteran's representative observed, all veterans are presumed to be seeking the maximum benefit possible, AB, 6 Vet. App. at 38, however, in spite of an April 2012 assertion of entitlement to SMC compensation under 38 U.S.C.A. § 1114(s), the Veteran has more recently specifically indicated that he is seeking entitlement only to SMC compensation under the rate specified in 38 U.S.C.A. § 1114(l), to the express exclusion of "housebound" (i.e., SMC(s)) and other SMC benefits.

SMC awarded under 38 U.S.C.A. § 1114(l) is done so based on the need for regular aid and attendance, see 38 CFR §§ 3.350(b), 3.352 (2015), meaning that a person is helpless or so nearly helpless as to require the regular aid and attendance of another person. A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b) (2015).

Factors which are considered in determining whether the need for regular aid and attendance exists include the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed oneself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need, however the need must be caused solely by service connected disabilities. Id.

The Veteran is not blind or nearly blind due to service-connected disability, nor is he bedridden or a patient in a nursing home because of service-connected mental or physical incapacity. Rather, he maintains that he requires the aid and attendance of another person due to the incapacity caused entirely by his service-connected disabilities, and in particular the combined effects of upper and lower extremity neurologic disabilities. In March 2011, for example, he asserted that he was having more frequent falls, both inside and outside his home, and that he requires assistance from both family members and neighbors. 

The Veteran's contentions are largely supported by treatment records, which include a July 2007 letter from a physician who commented that over the prior "few years, he has had increasing neurologic symptoms that are not from his [nonservice-connected] hip fracture." Without the use of crutches, he had episodes of falling "because his legs give out from under him," and he requires assistance getting in and out of cars. 

On VA examination in May 2009, the Veteran reported present and a history of right arm and leg weakness, with radial distributions to both hands. He had resting tremors of the right arm so severe that he was unable to carry a coffee cup from room to room. In addition to reported fatigability of his right arm and leg, he experienced decreased balance, with falls an average of once a month. The Veteran was using a walker to move from room to room around his home, and the examiner confirmed the need for assistance when getting in or out of a car. Testing confirmed objective evidence of weakness in the right arm and leg against resistance.

In statements to VA, the Veteran had indicated that his wife had previously been able to assist him in his activities of daily living. In March 2011 the Veteran's spouse died, and in April 2011 he underwent an assessment regarding the need for at home assistance. His direct care staff noted that he was capable of increased independence, but expressed difficulty with preparing meals, performing house work, shopping, and transportation. A June 2011 social work note indicated that the Veteran had begun using a privately paid caregiver, who "refuses to do any personal care for him," but that he required "standby" assistance for showering and dressing when putting on shoes and socks. In a followup note, the Veteran told a VA nurse practitioner that he was unable to catch himself when he begins to fall backwards. He acknowledged that he was becoming more accident-prone, and the nurse practitioner discussed the possibility of "living assistance in home with him." In a follow-up note, the Veteran stated that while he did not think that the available options "seem to fit" his needs he was concerned that refusing home health services he would "jeopardize his VA benefits."

On VA examination in November 2012, the Veteran reported that during a typical day he bathes and prepares his own breakfast, but only "may have some lunch - then may have dinner," and that he has a paid aide who cleans his home, does the laundry, takes him shopping, and takes him to VA and other medical appointments. The examiner determined that the Veteran was able to do all functions associated with "self-care skills," but recognized that his ability to walk without assistance was limited and restricted to his home environment, adding that the only circumstance for which he was able to leave his home was for medical care.

In May 2014 the Veteran was evaluated by his primary care physician who identified three primary diagnoses - severe gait abnormality, moderate shortness of breath, and severe edema - only the first of which is related to service-connected disabilities. The physician opined that the Veteran had only partial use of both upper and lower extremities, and determined that he "may require assistance with" proper hygiene or bathing, preparing meals, transferring from a bed to a chair, walking and/or ambulating, dressing and grooming, cleaning and doing laundry, and assistance or supervision with toileting. He concluded that the Veteran "need[ed] the assistance of another individual for [his] safety or [activities of daily living]." He went on to elaborate that assisted living was needed due to limitations in bathing, hygiene, dressing, and "to protect [him] from the hazards of daily living." 

In a February 2015 letter, the Veteran's new primary care physician commented that a combination of kyphosis - which, again, has been found to be not service-connected - the inability to lift his hands above his head, a significant gait abnormality, degreased motor strength, and shortness of breath, combined to leave the Veteran in need of "assistance with bathing, dressing and food preparation," and opined that given his "physical difficulties, [the Veteran] requires and assisted living setting to meet his physical needs." The same doctor reiterated his conclusions in a March 2015 letter. At that time he reviewed the Veteran's entire VA healthcare treatment history before reiterating that the Veteran "requires significant help to live safely in his environment, and has required such help [at] least as far back as 2007." However, the degree of impairment resulting from the service-connected upper and lower extremity neurological impairments and the left knee service-connected disorders is not indicted.  

In arriving at this conclusion, the physician again drew attention to the Veteran's difficulty bathing due to decreased range of motion and weakness of his upper extremities which "makes it very difficult to bathe independently or safely," his inability to lift pots or pans for meal preparation, his inability to "to move limbs enough to dress" himself independently, and difficulty transferring himself to and from his bed or as needed for toileting.

The opinions of the treating physicians are probative of the Veteran's overall impairment. However, their value in substantiating the Veteran's claim is somewhat limited, as SMC benefits may only be granted for limitations which result from service-connected disabilities and it is unclear from the evaluations which limitations are related to service-connected disabilities as opposed to nonservice-connected disorders such as respiratory and bladder conditions.

Nonetheless, on review of the entire record, the Board finds that the weight of the probative evidence reflects that the Veteran's condition meets or nearly approximates the criteria for a grant of aid and attendance due to the effects of his service-connected disabilities. To the limited extent that some limitations may relate to nonservice-connected disorders, the Board finds that there is an approximate balance of evidence on that matter, and all reasonable doubt is thus resolved in favor of the Veteran's appeal. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, entitlement to SMC(l) under 38 U.S.C.A. § 1114(l) based to the need for the regular aid and attendance of another person is warranted.


ORDER

Entitlement to special monthly compensation benefits, pursuant to 38 U.S.C.A. 
§ 1114(l), is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


